Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Status of the Claims
Claims 1-15 are currently pending.  Claims 1-11 are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  Non-elected claims 12-15 are withdrawn from consideration.  

Election/Restrictions
Applicants' election of Group I (claims 1-11) in the reply filed on 2/14/22 is acknowledged.  In response to applicants' election, Group II (claims 12-15) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants have elected Group I with traverse.  
The traversal is on the ground(s) that Group II (claims 12-15) is directed to a bacterial isolate that is used to produce the lipopeptide biosurfactant of claim 1.  This traversal is not found to be persuasive because claim 12 does not actually require that the claimed bacterial isolate contain (or relate at all to) the lipopeptide biosurfactant of claim 1.  Claim 12 is drawn to a bacterial isolate, wherein the bacteria produce a lipopeptide biosurfactant.  However, the recited isolate need not contain said biosurfactant.  The isolate could be any undefined isolate from said bacteria (e.g., isolated genetic material).  Thus, the unity of invention is actually lacking a priori.  Additionally, the 
In the reply, applicants elected the following species: 
Lipopeptide biosurfactant: a viscosin or a derivative thereof
Although this election is not a proper election of a single compound as required in the restriction dated 12/13/21, the examiner believes this election is specific enough to allow an initial search of the application.  Claims 1-11 will be examined further on the merits of the claims.  

Information Disclosure Statement
The references cited on the information disclosure statement(s) were considered and have been made of record to the extent that each was provided.  

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.  Regarding claims 1 and 6, it is not clear whether the phrase "such as" is a limitation or whether it is merely listing disclosed examples and/or embodiments.  Description of examples or preferences is properly set forth in the specification rather than the claims.  Since it is unclear whether this phrase is a limitation, and thus part of 
B.  Claim 5 is indefinite because the claim is drawn to the lipopeptide biosurfactant itself but the claim further recites a concentration without requiring the presence of a composition, solvent, etc. that could result in a concentration of said biosurfactant therein.  For the purposes of this Office Action, this term/phrase will be interpreted to refer to a composition comprising the biosurfactant in the recited concentration.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (Liu, Y., et al. PLoS ONE (2015), 10(8); e0136241; on IDS).
Liu reports that Pseudomonas isolate H6 produces a viscosin-like lipopeptide surfactant (title; abstract; p. 1).  Liu teaches the lipopeptide surfactants of Pseudomonas isolate H6 inhibited growth of parasitic oomycetes (p. 10; Fig. 6A; p. 12; Fig. 7A).  Liu Pseudomonas isolate H6 in concentrations from 15-200 µg/ml (p. 5; Figs. 6A-7A).  

Conclusion
Claims 1-11 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

	
	/Kevin S Orwig/           Primary Examiner, Art Unit 1658